DETAILED ACTION
Claims 1-12, and 14-20 are currently pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9, 11, 14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson et al., WIPO Publication No. WO 2013/079930 published on 6/6/2013 (Donaldson), in view of Darlington, U.S. Patent No. 9,357,283, patented on 5/31/2016 (Darlington).

As to Claim 8, Donaldson discloses an acoustic receiver subassembly (Fig. 3) comprising: a cover [200] comprised of an electrically non-conductive material configured to cover an open end portion [120] of a housing portion [110], wherein the cover [200] is a printed circuit board (PCB) (the cover [200] is a PCB; p. 5, lines 12-15; p. 6, lines 5-9); a motor [100] fastened to an inner surface [220] of the cover [200], the motor comprising a bobbin [32, 36] about which an electrical coil [36] is disposed (p. 2, lines 2-5); and electrical contacts [225] on a surface of the cover [200], at least some of the electrical contacts [225] electrically coupled to the electrical coil [36] (p. 6, lines 10-13).
Donaldson does not explicitly disclose that the PCB includes an integrated circuit or a sensor disposed on the cover, and that the electrical contacts are on an outer surface of the cover. However, Donaldson does disclose that the PCB can include other electronic components (p. 6, lines 10-13), and providing an integrated circuit and/or sensor on a PCB cover, as well as providing electrical contacts on an outer surface of a PCB cover was well known. Darlington discloses a similar acoustic receiver assembly (Figs. 4 and 5) having a PCB cover [43’] that includes an integrated circuit [45’] and sensor [42’] disposed on the cover [43’], and electrical contacts [44’] on an outer surface of the cover [43’]. One of ordinary skill would have looked to Darlington for different layouts and configurations of a PCB cover for an acoustic receiver subassembly, since Donaldson discloses that PCB configurations such as Darlington can be implemented in 

As to Claim 9, Donaldson and Darlington remain as applied above to Claim 8. Donaldson further discloses that the motor [100] comprises electrical terminals [142] integrated with the bobbin [32, 36], the electrical terminals electrically coupled to the electrical coil [36] and to at least some of the electrical contacts [225] (see Fig. 3).

As to Claim 11, Donaldson and Darlington remain as applied above to Claim 9. Donaldson further discloses that the motor [100] includes a yoke [34] retaining first and second magnets (the yoke [34] comprises a magnet assembly forming a magnetic circuit; p. 2, lines 2-3; see Fig. 1), and a reed [32] located adjacent to the coil [36] and extending between the first and second magnets (the reed is within the magnetic circuit formed by the magnet assembly [34]; p. 2, lines 2-3; see Fig. 1).

As to Claim 14, Donaldson and Darlington remain as applied above to Claim 8. Darlington further discloses that the cover [43’] includes the integrated circuit [45’] that is electrically connected to at least some of the electrical contacts [44’] (col. 10, lines 32-37).

Claim 16, Donaldson discloses a method of making an acoustic receiver subassembly (Fig. 3), the method comprising: mounting a motor [100] to an inner surface [220] of an electrically non-conductive cover [200], the cover [200] configured to cover an open end [120] of a housing portion [110], the motor [100] including a bobbin [32, 36] supporting an electrical coil [36] (p. 2, lines 2-5); and electrically coupling the electrical coil [36] to electrical contacts [225] on a surface of the cover [200], wherein the cover [200] is a printed circuit board (PCB) (the cover [200] is a PCB; p. 5, lines 12-15; p. 6, lines 5-9). that includes an integrated circuit or a sensor disposed on the cover
Donaldson does not explicitly disclose that the electrical contacts are on an outer surface of the cover, and that the PCB includes an integrated circuit or a sensor disposed on the cover. However, Donaldson does disclose that the PCB can include other electronic components (p. 6, lines 10-13), and providing an integrated circuit and/or sensor on a PCB cover, as well as providing electrical contacts on an outer surface of a PCB cover was well known. Darlington discloses a similar acoustic receiver assembly (Figs. 4 and 5) having a PCB cover [43’] including electrical contacts [44’] on an outer surface of the cover [43’], and an integrated circuit [45’] and sensor [42’] disposed on the cover [43’]. One of ordinary skill would have looked to Darlington for different layouts and configurations of a PCB cover for an acoustic receiver subassembly, since Donaldson discloses that PCB configurations such as Darlington can be implemented in the subassembly (Donaldson: p. 6, lines 5-9). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the PCB configuration of Darlington, into the acoustic receiver subassembly of Donaldson.
Claim 19, Donaldson and Darlington remain as applied above to Claim 16. Darlington further discloses that the cover [43’] includes the integrated circuit [45’] and, the method further comprises fastening the integrated circuit [45’] to the cover by electrically coupling the integrated circuit [45’] to at least some of the electrical contacts [44’] via electrical traces of the cover [43’] (col. 10, lines 32-37).

As to Claim 20, Donaldson and Darlington remain as applied above to Claim 16. Darlington further discloses that the cover [43’] includes sensor [42’] and, the method further comprises fastening the sensor [42’] to the cover by electrically coupling the sensor [42’] to at least some of the electrical contacts [44’] via electrical traces of the cover [43’] (col. 10, lines 32-37).

Allowable Subject Matter
Claims 1-7 are allowed. The following is an examiner’s statement of reasons for allowance:
Claim 1 recites the unique features of a first cover being a PCB that includes an integrated circuit or a sensor, a housing portion including a sidewall and a first open end, the first cover fastened to the housing portion and covering the first open end, wherein the housing portion and the first cover form a receiver housing in which the motor is disposed; a diaphragm located in the receiver housing, the diaphragm separating an interior of the receiver housing into a front volume and a back volume, wherein the motor is disposed in the back volume. The closest prior art does not disclose or suggest such features.


Claims 10, 12, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Claim 10 recites the unique feature of the electrical terminals extending through the cover, substantially perpendicular to a plane of the cover, wherein portions of the electrical terminals form at least some of the electrical contacts. Claim 12 recites the unique feature of the housing portion and the cover form a receiver housing containing the motor. Claim 17 recites the unique feature similar to Claim 10 of electrically coupling the electrical coil to the electrical contacts includes electrically coupling the electrical coil to electrical terminals integrated with the bobbin and extending the electrical terminals through the cover, wherein portions of the electrical terminals form the electrical contacts to which the electrical coil is electrically coupled. Claim 18 recites the unique feature of mounting the motor on the inner surface of the cover including mounting the bobbin and the yoke to the cover so that the reed is adjacent to the electrical coil and extends between the first and second magnets.


Response to Arguments
Applicant’s arguments with respect to Claims 8-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653